By the Court,

Cole, J.
This case must follow the decision in the case of Rines vs. Boyd et al., 7 Wis., 155. We there held that it was the imperative duty of the circuit court to remove the cause when the prescribed petition was presented. It is true the application in that case was made under chapter 51, General Laws, 1853, but that statute has been substantially embraced in chapter 123, R. S., under which the application in the present case was made. The petition for the change of the place of trial was in conformity to the statute, and the application should have been granted.
The judgment of the circuit court must be reversed, and the cause remanded for further proceedings, in accordance with this decision.